 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ROBIN P. POGUE,                                          Case No.: 2:17-cv-00251-APG-GWF

 4          Plaintiff                                         Order Accepting Report and
                                                          Recommendation, Denying Motion to
 5 v.                                                   Reverse or Remand, and Granting Motion
                                                                      to Affirm
 6 COMMISSIONER OF SOCIAL SECURITY,
                                                                    [ECF Nos. 20, 23, 27]
 7          Defendant

 8         On April 26, 2019, Magistrate Judge Foley recommended that I deny the plaintiff’s

 9 motion to reverse or remand and grant the defendant’s motion to affirm. ECF No. 27. Plaintiff

10 Robin Pogue did not file an objection. Thus, I am not obligated to conduct a de novo review of

11 the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

12 novo determination of those portions of the report or specified proposed findings to which

13 objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

14 banc) (“the district judge must review the magistrate judge’s findings and recommendations de

15 novo if objection is made, but not otherwise” (emphasis in original)).

16         IT IS THEREFORE ORDERED that Magistrate Judge Foley’s report and

17 recommendation (ECF No. 27) is accepted, the plaintiff’s motion for reversal or remand (ECF

18 No. 20) is DENIED, and the defendant’s motion to affirm (ECF No. 23) is GRANTED. The

19 clerk of court is instructed to enter judgment in favor of the defendant and against the plaintiff.

20         DATED this 15th day of May, 2019.

21

22
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
23
